DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted September 25, 2020.  Claims 1 – 30 were cancelled.  Claims 31 – 50 are new.  This application is a CON of application 15/974,591 (now U.S. Patent Number 10,818,379).  Claims 31 – 50 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 – 32, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariyal et al., herein after Tariyal (U.S. Patent Number 9,918,702 B2) in view of Gerion et al., herein after Gerion (U.S. Publication Number 2017/0370836 A1) and Duke et al., herein after Duke (U.S. Publication Number 2010/0211407 A1).

Claim 31 (New): Tariyal discloses a computer-implemented system for performing a biological assay, comprising:
a) a mobile computing device comprising at least one processor, a memory, and a display (Figure 5A discloses a snap-on adapter for attachment of an assay cartridge to a mobile phone; column 4, lines 24 – 28 discloses communicating at least some of the data to a mobile device via a mobile interface; column 25, lines 36 – 40 discloses the mobile app (on the mobile device) can track monthly results of diagnostic assays, indicating a memory, and computer functionality); 
b) an analyte analysis apparatus communicatively coupled to the mobile computing device and configured to reversibly accept and position an analyte analysis cartridge configured to receive and process a biological material of an individual, said analyte analysis apparatus comprising sensor configured to capture a signal of a result field of the analyte analysis cartridge (Figure 1; column 8, line 61 through column 9, line 14; and column 22, line 59 through column 23, line 23 where Tariyal discloses an analyte apparatus (assay reader) which has the ability to hook up to a consumers mobile device, where the mobile device includes a camera that interprets and tracks a user’s results; the biological sample is captured via a sample collector (column 9, lines 16 – 27)); and 
i) control the analyte analysis apparatus to carry out the biological assay by performing analyte testing of the biological material using the analyte analysis cartridge (column 24, lines 6 – 31 where the assay reader is configured to attach to a mobile phone to interface with optics, an audio port or a power source from the mobile device to run, image, record and/or transfer data from an assay received internally via an assay cartridge), 
ii) perform data analysis on the signal to generate a result (column 4, line 64 through column 5, line 3; column 7, lines 30 – 32; and, column 8, line 61 through column 9, line 14 where Tariyal discloses result capture and interpretation); 
iv) present the result on the display of the mobile computing device (Figure 1; column 8, line 61 through column 9, line 14 where Tariyal discloses a mobile app interface).  
Tariyal fails to explicitly teach the following limitations met by Gerion as follows:
wherein said analyte testing generates a signal based on an analyte in the biological sample, and control the sensor to capture the signal in the result field (paragraphs 10 where Gerion discloses an optical system configured to capture images and detect an analyte induced change in an optical property of light reflected or transmitted by the one or more sensor surfaces; paragraph 14 where the analyte induced change in an optical property is a shift in the absorption maximum for light reflected from the sensor surface; and, paragraph 23 where Gerion discloses spectroscopic detection of an analyte induced shift in the extinction of white light reflected from an LSPR (Localized Surface Plasmon Resonance) surface using an ELISA (Enzyme-Linked Immunosorbent Assay) format).
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal to further include a mobile/wearable device incorporating Localized Surface Plasmon Resonance (LSPR) as disclosed by Gerion.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal in this way to provide improved assay sensitivity and faster time to results (Gerion:  paragraph 61).
Tariyal and Gerion fail to explicitly teach the following limitations met by Duke as follows:
c) instructions executable by the at least one processor, that when executed, cause the at least one processor (paragraph 39 discloses a digital interactive system and refers to a computer or computer like interface) to: 
iii) select one or more ads from a population of ads or one or more questions from a population of questions to present during at least one of the analyte testing or the data analysis, wherein the result is locked until the one or more ads have been presented or the one or more questions have been answered (paragraphs 99 – 102 discloses documenting patient’s choice regarding therapeutic agent, and once the treatment plan is decided upon, the PDA can give information to the patient, including targeted advertising – once the patient answers the questions, the targeted advertising is displayed). -2-Response to Notice to File Missing PartsSerial No. 17/033,427Mailed October 15, 2020Attorney Reference No. 39563-715.301 
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal and Gerion to further include providing a patient with a therapeutic plan, which includes targeted advertising, and a coordination of benefits, as well as tracking the process of providing such a therapeutic plan as disclosed by Duke.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal and Gerion in this way to provide a quicker means in providing education to the health provider and patient of available treatment regimens (Duke:  paragraph 7).

Claim 32 (New): Tariyal, Gerion, and Duke teach the system of claim 31. Tariyal teaches a system wherein the mobile computing device or the analyte analysis apparatus provides power to the analyte analysis cartridge (column 24, lines 6 – 15).  

Claim 37 (New): Tariyal, Gerion, and Duke teach the system of claim 31. Tariyal teaches a system wherein the at least one processor is further caused to provide at least one of a treatment recommendation or a healthcare provider recommendation based on the user profile of the individual, the analyte, the result, a location of the mobile computing device, historical treatment outcome data for a cohort of patients matched to the individual, healthcare provider information, or a combination thereof (column 23, lines 24 – 43).. 

Claim 39 (New): Tariyal, Gerion, and Duke teach the system of claim 31. Tariyal teaches a system wherein the sensor is configured to detect a signal selected from the group consisting of fluorescence or non-fluorescence, electrical signal, chemical signal, a current of ions or charged molecules, a pressure, a temperature, a light-3-Response to Notice to File Missing PartsSerial No. 17/033,427Mailed October 15, 2020Attorney Reference No. 39563-715.301 intensity, a color intensity, a conductance level, an impedance level, a concentration level, and a kinetic signal (column 14, lines 53 – 57; column 15, lines 41 – 43 discloses a signal is amplified via a colorimetric amplification).  

Claims 33, 35 – 36, 38, 41 – 43, and 45 – 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariyal et al., herein after Tariyal (U.S. Patent Number 9,918,702 B2) in view of Gerion et al., herein after Gerion (U.S. Publication Number 2017/0370836 A1) and Duke et al., herein after Duke (U.S. Publication Number 2010/0211407 A1) further in view of Rothschild et al., herein after Rothschild (U.S. Publication Number 2017/0229149 A1).

Claim 33 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Rothschild as follows:
wherein a response by the individual to the one or more ads or the one or more questions is added to a user profile of the individual (paragraph 79 discloses information or content that is being viewed, or interacted with by the individual, such as a particular advertisement is added to their profile; paragraph 80 discloses machine learning to generate a profile of a user).  
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal, Gerion, and Duke to further include a system and method for displaying at least one biometric of a user along with video of the user at a time that the at least one biometric is being measured and/or received by processing, indexing, benchmarking, ranking, comparing and displaying the biometric data which is operated in accordance with a computing device (e.g. smart phone) in communication with the biometric device as disclosed by Rothschild.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal, Gerion, and Duke in this way to provide an efficient system and method capable of combining biometric data with other data (e.g. video data) provided wirelessly or over a network to a remote device, and is searchable (Rothschild:  paragraph 7).
   
Claim 35 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Rothschild as follows:
wherein the at least one processor is caused to perform data analysis on the signal to generate the result by uploading the signal to a cloud network for analysis (paragraph 86 discloses third party cloud storage). 
The motivation to combine the teachings of Tariyal, Gerion, Duke, and Rothschild is discussed in the rejection of claim 33, and incorporated herein.

Claim 36 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Rothschild as follows:
wherein the at least one processor is further caused to provide an interface allowing upload of the result to an online database and search of the online database (paragraphs 86 discloses a central server for medical records including searching and general processing of the source data).  
The motivation to combine the teachings of Tariyal, Gerion, Duke, and Rothschild is discussed in the rejection of claim 33, and incorporated herein.

Claim 38 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Rothschild as follows:
wherein the at least one processor is further caused to geo-tag the result with a location of the mobile computing device and upload the geo- tagged result to a database (paragraph 79 discloses geo-stamping, or adding addition information by geo-tagging).
The motivation to combine the teachings of Tariyal, Gerion, Duke, and Rothschild is discussed in the rejection of claim 33, and incorporated herein.
  
Claim 41 (New): Tariyal teaches a computer-implemented system for performing a biological assay, comprising:
a) a mobile computing device comprising at least one processor, a memory, a camera and a display (Figure 5A discloses a snap-on adapter for attachment of an assay cartridge to a mobile phone; column 4, lines 24 – 28 discloses communicating at least some of the data to a mobile device via a mobile interface; column 25, lines 36 – 40 discloses the mobile app (on the mobile device) can track monthly results of diagnostic assays, indicating a memory, and computer functionality); 
b) an analyte analysis apparatus communicatively coupled to the mobile computing device and configured to reversibly accept and position an analyte analysis cartridge configured to receive and process a biological material of an individual, said analyte analysis apparatus comprising sensor configured to capture a signal in a result field of the analyte analysis cartridge (Figure 1; column 8, line 61 through column 9, line 14; and column 22, line 59 through column 23, line 23 where Tariyal discloses an analyte apparatus (assay reader) which has the ability to hook up to a consumers mobile device, where the mobile device includes a camera that interprets and tracks a user’s results; the biological sample is captured via a sample collector (column 9, lines 16 – 27)); and 
i) control the analyte analysis apparatus to carry out the biological assay by performing analyte testing of the biological material using the analyte analysis cartridge (column 24, lines 6 – 31 where the assay reader is configured to attach to a mobile phone to interface with optics, an audio port or a power source from the mobile device to run, image, record and/or transfer data from an assay received internally via an assay cartridge), 
ii) perform data analysis on the signal to generate a result (column 4, line 64 through column 5, line 3; column 7, lines 30 – 32; and, column 8, line 61 through column 9, line 14 where Tariyal discloses result capture and interpretation); 
iv) present the result on the display of the mobile computing device (Figure 1; column 8, line 61 through column 9, line 14 where Tariyal discloses a mobile app interface).  
Tariyal fails to explicitly teach the following limitations met by Gerion as follows:
wherein said analyte testing generates a signal based on an analyte in the biological sample, and controlling the sensor to capture the signal in the result field (paragraphs 10 where Gerion discloses an optical system configured to capture images and detect an analyte induced change in an optical property of light reflected or transmitted by the one or more sensor surfaces; paragraph 14 where the analyte induced change in an optical property is a shift in the absorption maximum for light reflected from the sensor surface; and, paragraph 23 where Gerion discloses spectroscopic detection of an analyte induced shift in the extinction of white light reflected from an LSPR (Localized Surface Plasmon Resonance) surface using an ELISA (Enzyme-Linked Immunosorbent Assay) format).
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal to further include a mobile/wearable device incorporating Localized Surface Plasmon Resonance (LSPR) as disclosed by Gerion.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal in this way to provide improved assay sensitivity and faster time to results (Gerion:  paragraph 61).
Tariyal and Gerion fail to explicitly teach the following limitations met by Duke as follows:
c) instructions executable by the at least one processor, that when executed, cause the at least one processor (paragraph 39 discloses a digital interactive system and refers to a computer or computer like interface) to: 
iii) select one or more ads from a population of ads or one or more questions from a population of questions to present during at least one of the analyte testing or the data analysis (paragraphs 99 – 102 discloses documenting patient’s choice regarding therapeutic agent, and once the treatment plan is decided upon, the PDA can give information to the patient, including targeted advertising – once the patient answers the questions, the targeted advertising is displayed). 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Rothschild as follows:
v) upload the result to an online database accessible to authorized third parties and configured to store encrypted and HIPAA-compliant health information (paragraphs 86 discloses a central server for medical records including searching and general processing of the source data).  
The motivation to combine the teachings of Tariyal, Gerion, Duke, and Rothschild is discussed in the rejection of claim 33, and incorporated herein.

Claim 42 (New): Tariyal, Gerion, Duke, and Rothschild teach the system of claim 41. Tariyal teaches a system wherein the mobile computing device or the analyte analysis apparatus provides power to the analyte analysis cartridge (column 24, lines 6 – 15).  

Claim 47 (New): Tariyal, Gerion, Duke, and Rothschild teach the system of claim 41. Tariyal teaches a system wherein the at least one processor is further caused to provide at least one of a treatment recommendation or a healthcare provider recommendation based on the user profile of the individual, the analyte, the result, a location of the mobile computing device, historical treatment outcome data for a cohort of patients matched to the individual, healthcare provider information, or a combination thereof (column 23, lines 24 – 43). 

Claim 49 (New): Tariyal, Gerion, Duke, and Rothschild teach the system of claim 41. Tariyal teaches a system wherein the sensor is configured to detect a signal selected from the group consisting of fluorescence or non-fluorescence, electrical signal, chemical signal, a current of ions or charged molecules, a pressure, a temperature, a light-3-Response to Notice to File Missing PartsSerial No. 17/033,427Mailed October 15, 2020Attorney Reference No. 39563-715.301 intensity, a color intensity, a conductance level, an impedance level, a concentration level, and a kinetic signal (column 14, lines 53 – 57; column 15, lines 41 – 43 discloses a signal is amplified via a colorimetric amplification).  

System claims 43, 45 – 46, and 48 repeat the subject matter of claims 33, 35 – 36, and 38.  As the underlying processes of claims 43, 45 – 46, and 48 have been shown to be fully disclosed by the teachings of Tariyal, Gerion, Duke, and Rothschild in the above rejections of claims 33, 35 – 36, and 38; as such, these limitations (143, 45 – 46, and 48) are rejected for the same reasons given above for claims 33, 35 – 36, and 38 and incorporated herein.

Claims 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariyal et al., herein after Tariyal (U.S. Patent Number 9,918,702 B2)  in view of Gerion et al., herein after Gerion (U.S. Publication Number 2017/0370836 A1) and Duke et al., herein after Duke (U.S. Publication Number 2010/0211407 A1) in view of Bain (U.S. Publication Number 2017/0161452 A1).

Claim 34 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Bain as follows:
wherein the at least one processor is caused to receive instructions from a remote server for selection of the one or more ads from the population of ads or the one or more questions from the population of questions, wherein the selection is based on analysis performed by the remote server (paragraphs 62, 63, 67, 73 and 78).  
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal, Gerion, and Duke to further include a system and method for health risk evaluation by providing incentives to patients for demonstrating desirable behaviors and determining risks associated with the items consumed by the patients and the activity level of the patients as disclosed by Bain.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal, Gerion, and Duke in this way to provide cost effective, discounted and targeted items to a patient (Bain:  paragraph 4).
 
System claim 44 repeats the subject matter of claim 34.  As the underlying processes of claims 44 has been shown to be fully disclosed by the teachings of Tariyal, Gerion, Duke, and Bain in the above rejections of claim 34; as such, these limitations (44) are rejected for the same reasons given above for claims 34 and incorporated herein.

Claims 40 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tariyal et al., herein after Tariyal (U.S. Patent Number 9,918,702 B2) in view of Gerion et al., herein after Gerion et al. (U.S. Publication Number 2017/0370836 A1) and Duke et al., herein after Duke (U.S. Publication Number 2010/0211407 A1) further in view of Azpiroz et al., herein after Azpiroz (U.S. Publication Number 2017/0184545 A1).

Claim 40 (New): Tariyal, Gerion, and Duke teach the system of claim 31. 
Tariyal, Gerion, and Duke fail to explicitly teach the following limitations met by Azpiroz as follows:
wherein the analyte analysis cartridge is a dielectrophoresis (DEP) cartridge (Figure 39:  paragraphs 122 and 123 where Azpiroz discloses a DEP cartridge attached to a mobile device). 
It would have been obvious to one of ordinary skill at the time the invention was filed to expand the method of Tariyal, Gerion, and Duke to further include the operation of diagnostic devices involving microchannels and electrodes in health care by providing a system to carry out diagnostic operations on microfluidic based chips or devices involving microscopic channels with embedded metallic electrodes as disclosed by Azpiroz.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tariyal, Gerion, and Duke in this way to solve the problem of obtaining a portable fluorescence reader that includes electronics suitable to generate and excite the electrodes in microchannels (Azpiroz:  paragraph 14).
  
System claim 50 repeats the subject matter of claim 40.  As the underlying processes of claims 50 has been shown to be fully disclosed by the teachings of Tariyal, Gerion, Duke, and Azpiroz in the above rejections of claim 40; as such, these limitations (50) are rejected for the same reasons given above for claims 40 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weintraub (U.S. Patent Number 10,262,761 B1) discloses a computer system and method causing a selection of an advertisement based on the prevalence of a healthcare condition in each of a plurality of geographic areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626